Name: Commission Regulation (EC) No 3270/94 of 21 December 1994 amending Commission Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  animal product;  European construction;  means of agricultural production
 Date Published: nan

 No L 339/48 Official Journal of the European Communities 29. 12. 94 COMMISSION REGULATION (EC) No 3270/94 of 21 December 1994 amending Commission Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden and in particular Article 169 (2) thereof, Having regard to Council Regulation (EC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Articles 12 (7) and 25 thereof, Whereas Commission Regulation (EEC) No 610/77 of 18 March 1977 (3), as last amended by Regulation (EC) No 1 1 55/94 (4), lays down detailed rules relating to the deter ­ mination of prices of adult bovine animals recorded on the representative markets of the Community ; whereas, in view of the accession of Austria, Finland and Sweden to the European Union, Annexes I and II to the said Regulation on the coefficients to be used in calculating the price of adult bovine animals and the factors taken into account for determining those prices should be adapted ; Whereas, in order better to follow market trends for certain other categories of bovine animals in the Commu ­ nity, provision should be made for a survey of prices in respect of those categories ; whereas, to this end, Annexes III to V should, for the benefit of the Member States representative of those different types of production, be drawn up setting out the factors to be considered for the survey of prices in respect of each of those categories of bovine animals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 1 . Article 8 is replaced by the following Articles : 'Article 8 1 . The average Community price, expressed per head, for male calves eight days to three weeks old, shall be the average, weighted by the coefficients set out in Annex III A, of prices for the cattle referred to above recorded on the main markets of the Member States representative of that type of production. 2. The prices for the cattle referred to in paragraph 1 recorded on the representative market or markets of each of the Member States concerned shall be the average, weighted by coefficients reflecting the relative magnitude of each breed or quality, of the prices net of value-added tax recorded for the said cattle during a seven-day period in that Member State at the same wholesale stage. 3 . In Annex III the following are set out : (a) the weighting coefficients referred to in paragraph 1 used in calculating the average Community price of the cattle referred to in paragraph 1 ; these coef ­ ficients are established on the basis of the number of dairy cows recorded in the Community, (b) the breeds and qualities of such catde, (c) the weighting coefficients referred to in paragraph 2. 4. The Member States concerned shall inform the Commision not later than Thrusday each week at noon of the quotations for the cattle referred to in paragraph 1 recorded on their representative markets during the seven-day period preceding the day on which the information is given. Article 9 1 . The average Community price, expressed in live kg, of light store cattle six to 12 months old on average, male, with an average weight of 300 kgs or less, shall be the average, weighted by the coefficients set out in Annex IV A, of the prices for the cattle referred to above recorded on the main markets of the Member States representative of this type of produc ­ tion . 2. The prices for the cattle referred to paragraph 1 recorded on the representative market or markets of each of the Member States concerned shall be the average, weighted by the coefficients reflecting the relative magnitude of each breed or quality, of the prices net of value-added tax recorded for the said cattle during a seven-day period in that Member State at the same wholesale stage . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 610/77 is hereby amended as follows : (*) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 77, 25. 3 . 1977, p . 1 . (4) OJ No L 129, 21 . 5 . 1994, p. 5. 29. 12. 94 Official Journal of the European Communities No L 339/49 1 ; these coefficients are established on the basis of data on the net production (slaughterings) of calves in the Community, (b) the qualities of such cattle, (c) the weighting coefficients referred to in paragraph 2. 4. The Member States concerned shall inform the Commission not later than Thrusday each week at noon of the quotations for the carcases of the cattle referred to in paragraph 1 recorded in their respective quotation centres during the seven-day period prece ­ ding the day on which the information is given.' 2. Articles 9 and 10 becomes Articles 11 and 12 respecti ­ vely. 3 . Annexes I and III are replaced by the Annexes I, III, IV and V set out in the Annex to this Regulation . 4. Annex II is supplemented by the factors set out in Annex II to this Regulation which are to be inserted in the existing text in the alphabetical order of the Act of Accession. 3 . In Annex IV the following are set out : (a) the weighting coeficients referred to in paragraph 1 used in calculating the average Community price of the cattle referred to in paragraph 1 ; these coeffi ­ cients are established on the basis of the number of suckler cows recorded in the Community, (b) the breeds and qualities of such cattle, (c) the weighting coefficients referred to in paragraph 2. 4. The Member States concerned shall inform the Commission not later than Thursday each week at noon of the quotations for the cattle referred to in paragraph 1 recorded on their representative markets during the seven-day period preceding the day on which the information is given. Article 10 1 . The average Community price, expressed per 100 kg of carcase, of veal calves obtained exclusively from milk or milk-based preparations and slaughtered when about six months old, shall be the average, weighted by the coefficients set out in Annex V A, of prices for the cattle referred to above recorded on the main markets of the Member States representative of that type of production. 2. The prices for the cattle referred to in paragraph 1 recorded in the quotation centre or centres of each of the Member States concerned shall be the average, weighted, where appropriate, by coefficients reflecting the relative magnitude of each quality, of the prices net of value-added tax recorded for the said cattle at the slaughterhouse entry stage during a seven-day period. 3 . In Annex V the following are set out : (a) the weighting coefficients referred to in paragraph 1 used in calculating the average Community dead ­ weight price of the cattle referred to in paragraph Article 2 For the purpose of the provisions on the determination of prices of adult bovine animals, this Regulation shall enter into force on the day of and subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. For the purposes of the provisions relating to the survey of prices of certain other cattle in the Community, this Regulation shall enter into force on the day of its publica ­ tion in the Official Journal of the European Communi ­ ties and shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission No L 339/50 Official Journal of the European Communities 29 . 12. 94 ANNEX I to be used in calculating the price on the representative Community markets for adult bovine animals Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom 3.7 2,5 18,9 0,7 6,0 23,9 7,5 9,0 0,2 5.5 2.8 1.6 1,5 2,2 14,0 29. 12. 94 Official Journal of the European Communities No L 339/51 ANNEX II FACTORS ENTERING INTO THE DETERMINATION OF PRICES OF ADULT BOVINE ANIMALS RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS AUSTRIA 1 . Representative markets Slaughterhouses and/or quotation centres representative of the main categories considered 2. Categories and coefficients Categories Weighting coefficients Bulls, all qualities 60,5 Steers, all qualities 2,2 Cows, all qualities 24,0 Heifers, all qualities 13,3 FINLAND 1 . Representative markets Slaughterhouses and/or quotation centres representative of the main categories and quantities considered. 2. Categories, quantities and coefficients Categories Young bovine animals U Young bovine animals R Young bovine animals O Young bovine animals P Cows R Cows O Cows P Heifers O Heifers P Conversion coefficients in live weight 58 56 52 48 54 50 46 52 48 Weighting coefficients 3 13 39 3 4 22 3 7 6 SWEDEN 1 . Representative markets Slaughterhouses and/or quotation centres representative of the main categories and quantities considered 2. Categories, quantities and coefficients Categories and quantities Young bovine animals R Young bovine animals O Cows R Cows O Cows P Heifers R Heifers O Conversion coefficients in live weight 56 52 54 50 46 56 Weighting coefficients 20 32 3 27 8 3 7 29. 12. 94No L 339/52 Official Journal of the European Communities ANNEX III SURVEY OF PRICES OF BULL CALVES EIGHT DAYS TO THREE WEEKS OLD A. WEIGHTING COEFFICIENTS Germany 20,3 Spain 9,7 France 29,7 Ireland 7,7 Italy 10,4 Netherlands 6,5 United Kingdom 15,7 B. GERMANY 1 . Representative markets In the absence of public markets, prices are recorded by the official departments of the agricultural chambers, and farmers' cooperatives and unions. 2. Qualities and coefficients Qualities Weighting coefficients  Schwartzbunte BullenkÃ ¤lber 33  Rotbunte BullenkÃ ¤lber 10  KreuzungskÃ ¤lber zur Mast (Bull calves) 5  Fleckvieh 40  Braunvieh 12 C. SPAIN 1 . Representative markets Torrelavega (Cantabria), Santiago de Compostela (Galicia), Aviles (Asturias), LeÃ ³n (Castille-Leon). 2. Qualities and coefficients Qualities Weighting coefficients Descalostrados :  Tipo frison, calidad buena 50  Tipo cruzado, calidad buena 50 D. FRANCE 1 . Representative markets Rethel, Dijon, Rabastens, Lezay, Lyon, Agen, Le Cateau, Sancoins, ChÃ ¢teau-Gonthier, Fougeres. 2. Qualities and coefficients Qualities Weighting coefficients  Veaux mÃ ¢les croisÃ ©s de bonne conformation, destines a l'Ã ©levage, type lÃ ©ger 30  Veaux mÃ ¢les de races laitiÃ ¨res d'assez bonne conforma ­ tion destinÃ ©s Ã l'engraissement 70 E. IRELAND 1 . Representative markets Bandon, Maynooth 2. Qualities and coefficients Qualities Weighting coefficients  Dairy male rearing calves 50  Beef male rearing calves 50 29. 12. 94 Official Journal of the European Communities No L 339/53 Weighting coefficients F. ITALY 1 . Representative markets (a) Modena, Parma, Vicenza (b) prices recorded on import markets 2. Qualities and coefficients Qualities (a) Dairy male calves  of Community origin  imported from third countries (b) Beef male calves of all origins G. NETHERLANDS 1 . Representative markets 40 15 45 Leeuwarden, Zwolle, Den Bosch, Leiden, Doetinchem. 2. Qualities and coefficients Qualities Weighting coefficients Nuchtere stierkalveren voor de mesterij, le kwaliteit :  zwartbont  roodbont 50 25 25  vleesras H UNITED KINGDOM 1 . Representative markets Approximately 35 markets (England and Wales) 2. Qualities and coefficients Qualities Rearing calves, first and second quality :  from dairy bulls  from beef bulls Weighting coefficients 58 42 No L 339/54 Official Journal of the European Communities 29 . 12. 94 ANNEX IV SURVEY OF PRICES OF LIGHT STORE CATTLE 6 TO 12 MONTHS OLD WITH A LIVE WEIGHT OF 300 KG OR LESS A. WEIGHTING COEFFICIENTS Spain 1 5,8 France 45,3 Ireland 10,6 Italy 8,3 United Kingdom 20,0 B. SPAIN 1 . Representative markets Salamanca (Castilla  Leon), Talavera (Castilla  La Mancha). 2. Qualities and coefficients Qualities Weighting coefficients Pasteros :  Tipo cruzado 65  Tipo pais 35 C. FRANCE 1 . Representative markets (quotation centres) Limoges, Clermont-Ferrand, Dijon. 2. Qualities and coefficients Qualities Weighting coefficients  Race charolaise de conformation U 35  Race charolaise de conformation R 35  Race limousine de conformation U 30 D. IRELAND 1 . Representative markets Bandon, Maynooth, Kilkenny, Roscommon. 2. Qualities and coefficients Qualities Weighting coefficients Weanling steers and yearling steers :  from the dairy type 50  from the beef type 50 E. ITALY 1 . Representative markets a) Modena, Parma, Montechiari b) prices recorded on import markets 2. Qualities and coefficients Qualities Weighting coefficients  dairy male calves (vitelli) 50  beef male calves (vitelli) 50 F. UNITED KINGDOM 1 . Representative markets Approximately 35 markets (England and Wales) 2. Qualities and coefficients Qualities Weighting coefficients Yearling steers, first and second quality :  from dairy steers 50  from beef steers 50 29. 12. 94 Official Journal of the European Communities No L 339/55 ANNEX V SURVEY OF PRICES OF VEAL CALVES SLAUGHTERED WHEN ABOUT SIX MONTHS OLD A. WEIGHTING COEFFICIENTS Belgium France 8,5 38.1 27.2 26,2 Italy Netherlands B. BELGIUM 1 . Quotation centres (slaughterhouses) Provinces of Antwerp and Limburg. 2. Qualities Veaux blancs, classes de conformation E, U et R. C. FRANCE 1 . Quotation centres Commissions paritaires des regions Sud-Ouest, Centre, Centre-Est/Est, Nord/Nord-Ouest, Ouest. 2. Qualities Veaux blancs, toutes classes de conformation EURO. D. ITALY 1 . Quotation centres (slaughterhouses) Bergamo, Modena, Venezia, Vercelli. 2. Qualities Veaux blancs (carne bianca), classes de conformation U, R, O. E. NETHERLANDS 1 . Quotation centres (slaughterhouses) Apeldoorn, Nieuwerkerk a/d IJssel, Den Bosch, Aalten, Leeuwarden. 2. Qualities and coefficients Qualities Weighting coefficients veaux blancs (vleeskalveren) :  type zwartbont 65  type roodbont 35 Toutes classes de conformation